Citation Nr: 0111573	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.  

Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	James Stanley, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, son



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to August 
1945.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in July 1999, at which his wife and 
son were present and testified, and a video conference 
hearing on his appeal with the undersigned Board Member in 
January 2001, at which his son was present and testified.  
Complete transcripts of both hearings are of record.

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disability is the subject of the remand at the end of this 
decision.  


FINDINGS OF FACT

1.  The veteran is shown to have post-traumatic stress 
disorder.  

2.  PTSD is attributable to incidents of service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.304(f) (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

No service medical/personnel records of the veteran are 
available.  The National Personnel Records Center has 
indicated that any records that may have existed were 
destroyed in a July 1973 fire.  The Center also stated that 
any data regarding post-traumatic stress disorder could not 
be reconstructed.  

The veteran's original claim for entitlement to service 
connection for post-traumatic stress disorder and a total 
compensation rating for individual unemployability based 
thereon was received in March 1998.  

In July 1998, information in support of the veteran's claim 
was received from him that he had had inservice experiences 
from 1941 to 1945 of having comrades killed all around him, 
of seeing the Rhine River flowing in blood, and having 
performed all his assignments under extremely hostile combat 
conditions.  He also stated that, from 1945 to the present, 
he had suffered from chronic depression with a refusal to 
eat, loss of appetite, flashbacks of combat on a daily basis 
to which his wife could attest, and his wife's refusal to 
sleep with him due to flashbacks, constant fighting in his 
sleep and night-walking.  He provided the name of one fellow 
soldier who reportedly was killed in action and the name of 
another fellow soldier who was killed under non-battle 
conditions between 1941 and 1945, both of whom were in his 
unit of the 275th Signal Corps Company.  
Outpatient treatment records of the Wooten Clinic show, in 
October 1998, that the veteran had a history of disturbed 
behavior while he was sleeping that included yelling, hitting 
and walking.  His son wanted him to be evaluated for post-
traumatic stress disorder.  In November 1998, his symptoms 
included poor sleeping, fighting in his sleep, poor appetite, 
nervousness, jumpiness, a quick temper, bad dreams, 
irritability, and upset when he thought about World War II.  
The impressions included post-traumatic stress disorder, 
organic brain syndrome and dementia.  In December 1998, 
nightmares and an incident of falling out of bed while 
fighting in his sleep were recorded.  The impression was 
unchanged.  In January 1999, he continued to have nightmares, 
jumping out of bed and falling out of bed.  In March 1999, 
nightmares reportedly continued and he stated that he relived 
his war experiences.  

A statement dated in January 1999 was received from [redacted] 
[redacted] that he verified and supported the veteran's claim of 
military service, duties performed and combat situations 
during World War II while he was assigned to the 275th Signal 
Corps.  

During the veteran's July 1999 hearing, he testified that he 
served during World War II as a lineman with the 275th Signal 
Corps in Europe putting in underground telephone lines.  He 
recalled that he was always in the front lines during his 
participation in the War, in Europe.  He testified that he 
was never in any area where there was hostile fire.  He did 
not recall what his first experience of war was.  He 
responded affirmatively when he was asked whether he saw dead 
bodies.  He saw dead bodies lying around "in the bush" and 
this continued to make him nervous.  He thought that several 
of his fellow soldiers had been killed or wounded in action.  
They reportedly had been shot when they were up utility poles 
stringing cable.  He reported having witnessed the shootings.  
He himself was never shot at.  He recalled seeing blood 
streaming down the Rhine River from casualties and seeing 
wounded soldiers being carried back to the rear.  He could 
not remember if his unit ever came within range of rocket or 
artillery fire.  He thought that he had seen some dead or 
wounded civilians and had seen some dead German soldiers.  He 
had stood guard duty in Europe when he was at the front lines 
but he could remember no incident when he was doing that that 
was especially upsetting.  He recalled being in/on buildings 
that had been bombed.  He also had seen damaged and burned-
out tanks and half-tracks.  His worst memories were of bodies 
and blood.  He testified that he was being treated for post-
traumatic stress disorder.  He stated that he thought about 
his experiences during World War II, had nightmares about 
them and awakened in the middle of the night thinking he was 
back in World War II at the Rhine River.  When he had 
thoughts about his war experiences he stated he was nervous 
and scared.  Because of his World War II experiences, he did 
not trust his family and did not sleep very well and, 
sometimes, not at all.  

During the July 1999 hearing, the veteran's wife testified 
that the veteran had changed after his World War II service 
and had become nervous and scared.  He reacted strongly to 
noises and was progressively restless.  Shortly after they 
were married, the veteran began to tell her about the blood 
and bodies along the Rhine and about his comrades being shot 
down when they were up poles stringing cable.  She also 
described his flashbacks when he thought he was back on the 
Rhine.  She related that he could not sleep at night and 
fought, and he had told her about some of his fellow soldiers 
who were killed in the War.  She stated that his nightmares, 
screaming, hollering, withdrawal and not wanting to 
communicate were worsening.  

During the July 1999 hearing, the veteran's son testified 
that his father had dementia and had told him about one of 
his fellow soldiers getting his head blown off during the 
war.  He did not remember the soldier's name.  He stated that 
his father did not "sit well" with any noise or commotion.  

On a VA examination in August 1999, the veteran reported 
being followed at the Mental Health Clinic.  His claims file 
was not available for review by the examiner.  Based on the 
interview with the veteran, he complained of weak and dizzy 
spells.  He reported nightmares 2-3 times a month.  They 
reportedly involved Army life and "seeing all that blood."  
He stated that he awakened feeling frightened and nervous.  
He complained that sometimes he was unable to sleep.  He 
described numerous intrusive thoughts about the war and all 
the "tangos we went through."  He complained of being 
easily startled by noises and getting nervous when he heard 
noises.  He sometimes would get nervous in crowds.  He stated 
that he enjoyed occasionally going to a restaurant or large 
store.  He did not enjoy watching war movies and became upset 
when he did.  Specific traumatic incidents could not be 
elicited from the veteran.  He could not describe any 
specific event that happened to him which he found difficult 
to deal with.  He stated that he had been married for more 
than 50 years, got along fine with his wife, was close to his 
wife and children, had worked many years as a farmer, and had 
a number of friends.  

On the VA mental status examination in August 1999, the 
veteran was casually groomed, edentulous and unshaven.  There 
was no significant anxiety or dysphoria.  Many questions had 
to be repeated.  It was not clear whether he could not hear 
them or could not comprehend them.  Speech was normal in rate 
and rhythm.  His mood was euthymic.  Affect was appropriate 
to content.  His thought processes and associations were 
logical and tight with no looseness or confusion.  Some 
memory impairment was noted.  He was oriented to time, person 
and place.  No hallucinations or delusions were complained of 
or noted.  Insight was somewhat limited.  The impression was 
chronic post-traumatic stress disorder.  

Additional outpatient treatment records of the Wooten Clinic 
show that, during the period from August to December 1999, 
the veteran was treated for nervousness, some dementia, 
nightmares, flashbacks, irritability, a quick temper, poor 
appetite, and poor sleeping in connection with post-traumatic 
stress disorder.  

Unit history records received in January 2001 show that the 
veteran's unit, 275th Signal Construction Company, was in the 
United Kingdom until July 1944, when the unit crossed the 
English Channel to Normandy.  The initial work on the 
continent was done in the Cherbourg area.  Then the unit 
moved to the Utah District, Normandy Base Section, to work 
there.  The headquarters of the unit was located at the 
Normandy Base Section in December 1944.  No combat 
hostilities are shown to have been encountered by the unit.  
No aftermath of any combat hostilities is referred to in 
these documents.  

During the January 2001 video conference hearing, the veteran 
testified that, while he was laying cable and performing his 
other lineman duties after his unit was transported to the 
Normandy area, he witnessed dead bodies and German prisoners-
of-war.  He recalled hearing gun fire, artillery fire, small 
arms fire  and machine gun fire while he was performing his 
duties around Normandy.  He stated the he had also pulled 
guard and perimeter duties.  He stated that, when his unit 
was stationed around Cherbourg, he removed bodies and saw 
bodies and wounded soldiers all around.  He stated that 
incoming rounds landed near where he was performing his 
duties.  He did not recall whether infantry units had to be 
utilized to protect his unit.  He testified that his unit 
followed the troops who participated in the Rhineland 
campaign.  He recalled that fellow soldiers in his unit were 
shot at, wounded and killed.  He did not remember any names 
or numbers of casualties he reportedly witnessed.  When he 
got to the Rhine River, he reportedly saw "blood and stuff" 
from the bodies of both Germans and Americans, and the memory 
still bothered him.  He testified that, when his unit crossed 
the Rhine River into Germany, he was shot at and saw a lot of 
war-destroyed buildings as well as civilian bodies.  He 
stated that he had been nervous and had had nightmares and 
flashbacks ever since his war experiences.  He testified that 
[redacted] has served in the same unit with him at the same 
time and they were friends who were often together.  He 
described symptoms of sadness, flashbacks, and shakiness 
related to his war experiences.  In the past, when he was 
working, his post-traumatic stress disorder caused problems 
and he would have a nightmares or flashbacks when he was 
working.  He had worked as a farmer.  His symptoms reportedly 
had worsened over time.  He was bothered by crowds.  He 
suffered from intrusive thoughts to the point of feeling like 
crying.  His wife apparently was estranged from him because 
of his symptoms and her fear of him, and his jumping and 
fighting while he was sleeping.  He was bothered if he saw 
any fighting overseas on television.  He recalled one member 
of his unit killed in action in Germany, he thought, sometime 
in 1945, but did not know his name.  He thought that this 
individual was shot.  He also thought that the slain soldier 
had been a truckdriver.  The undersigned Board member decided 
to hold the file open for 30 days for the receipt of any 
additional evidence in support of the veteran's claim, 
specifically to support the actual occurrence of his claimed 
inservice stressors.  

During the January 2001 video conference hearing, the 
veteran's son testified that his father had kept referring to 
the situation of one of his friends having been shot.  His 
father had told him that the man was shot down off of a pole.  
He stated that his father's symptoms of nightmares, 
flashbacks, and intrusive thoughts had increased and had 
damaged his relationship with his wife, his son's mother.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing the condition in 
accordance with DSM-IV; (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that the veteran's service medical records 
are unavailable for review, and there is indication that if 
such records existed, they are presumed to have been 
destroyed by a fire at the National Personnel Records Center 
in 1973.  In cases where the service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

His Enlistment Record and Report of Separation form shows 
that his military occupational specialty was telephone and 
telegraph lineman.  His duty assignments and all the 
statements of record, to include his sworn testimony, further 
establish that his duties during active service were those of 
a lineman and he did not engage in any combat.  Since he did 
not engage in combat, the provisions of 38 U.S.C.A. § 1154 
(West 1991) do not apply.  

The veteran's statements of stressors have been varied and 
conflicting.  The Board understands that this is affected by 
the 55 years and more that have passed since the claimed 
events.  In July 1998, he reported that the Rhine River 
flowed with blood.  During his July 1999 hearing, he 
testified that he had never been in an area where there was 
hostile fire, that he did not recall what his first war 
experience was, that he had seen dead bodies lying all 
around, that he thought several of his fellow soldiers had 
been killed or wounded in action, that they had been up 
utility poles stringing cable when they were shot, and that 
he had witnessed these shootings.  He also could not remember 
whether his unit had ever come within range of artillery or 
rocket fire.  

On the VA examination in August 1999, he could remember no 
specific traumatic incidents and could not describe any 
traumatic incident in the war that he had difficulty with.  

During the January 2001 hearing, the veteran testified that 
his unit followed the troops who were involved in the 
Rhineland Campaigns and that he did not recall any infantry 
protection for his unit.  His testimony then was that he had 
known of one member of his unit who was shot in action in 
Germany but he was a truckdriver.  He did not remember the 
name or the time or the specific location of this claimed 
casualty.  During the time provided for more evidence to be 
submitted on the claimed stressors he encountered, none was 
submitted.  

The Board is presented with a diagnosis of PTSD, not based on 
a single stressor, but rather a combination of events that 
the veteran reported happened during service.  The Board must 
keep in mind the provisions of 38 U.S.C.A. § 1154a (West 
1991).  Is it likely that a unit designed to maintain 
communications and following a combat unit would be exposed 
to the aftermath of combat.  Is it consistent with the nature 
and circumstances of WWII that this veteran, assigned to this 
unit would be exposed to bodies and destroyed buildings.  The 
answer is yes.  This Board Member also had an opportunity to 
observe the veteran and found him credible.  

Therefore, based on the nature and circumstances of service 
during WWII and the diagnosis of PTSD, service connection is 
warranted. 



ORDER

Service connection for post-traumatic stress disorder is 
granted.  


REMAND

With the grant of service connection for post-traumatic 
stress disorder, the essential basis for the RO's adverse 
decision on entitlement to a total disability rating based on 
individual unemployability is completely changed.  That 
decision was based on the absence of any service connected 
disability.  Accordingly the case is remanded  for the 
following action:

The RO must readjudicate the issue on the 
basis of the grant of service connection 
for post-traumatic stress disorder.  

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


